DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 04/04/2022. As indicated by the amendment: claims 1-3, 6-9, 11-17, 19 and 22 have been amended, claims 10 and 20-21 have been cancelled, and new claim 23 has been added. Claims 1-9, 11-19 and 22-23 are presently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 17-19 and 22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammack et al. (US 2007/106304 A1).
Regarding claim 12, Hammack discloses a control element for an endoscopic device [[(A)]] (par. [0045]), comprising a housing defined with a pair of parallel axial braces (unlabeled parallel portions of 10a/17 as shown in Figs. 1B and 1E) each forming a longitudinal opening (wherein 17f is disposed as in Figs. 1A/1B or not disposed as in Fig. 1E) comprising a guide on an inner surface of each axial brace (Figs. 1B and 1E); at least one control wire (11; par. [0035]; Fig. 1A) for controlling the endoscopic device [[(A)]]; a lever which is displaceable in the longitudinal direction of the housing along the guide of the housing to the lever 
Regarding claim 13, Hammack discloses the control element for an endoscopic device according to claim 12, wherein the lever 
Regarding claim 14, Hammack discloses the control element for an endoscopic device according to claim 12, wherein the lever 
Regarding claim 15, Hammack discloses the control element for an endoscopic device according to claim 12, wherein the lever  (Fig. 5).
 Regarding claim 17, Hammack discloses the control element for an endoscopic device according to claim 12, wherein the lever 
Regarding claim 18, Hammack discloses the control element for an endoscopic device according to claim 17, wherein the ring section (17a) is arranged adjacent to the anchoring location of the control wire (11; Fig. 1A).
Regarding claim 19, Hammack discloses the control element for an endoscopic device according to claim 12, wherein a ring section (17a) is arranged on the housing 
Regarding claim 22, Hammack discloses an endoscopic device comprising a control element according to claim 12 (par. [0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammack, as applied to the claims above, in view of McWeeney et al. (US 2005/0272975).
Regarding claim 16, Hammack discloses the control element for an endoscopic device according to claim 12, wherein the lever 
However, Hammack does not specifically disclose that the two anchoring locations are spaced apart, at unequal distance to one another. McWeeney teaches an control element for an endoscopic device wherein the steering mechanism may be configured such that the direction of deflection in both directions is either equal or such that preferential one side deflection is realized (e.g., 180 degree deflection in one direction vs. 90 degree deflection in the other, etc.) (par. [0123]). McWeeney teaches that for unequal angles of deflection, the steering wires are attached to the steering mechanism at positions different from positions for equal deflection around the circumference thereof (par. [0123]). It would have been obvious to one having ordinary skill in the art to have spaced the anchoring locations at an unequal distance to each other in order to provide unequal angles of deflection such that preferential one side deflection is realized, as taught by McWeeney, thereby allowing the control element to deflect more to one side while navigating the body anatomy and performing a procedure at the target location.  

Response to Arguments
Applicant's arguments regarding claims 12-19 and 22 filed 04/04/2022 have been fully considered but they are not persuasive. Applicant contends that Hammack discloses neither the housing defined by a pair of parallel axial braces each forming a longitudinal opening comprising a guide on an inner surface of each axial brace nor the lever being displaceable in the longitudinal direction of the housing along the guide of the housing (see pages 11-12 of the Remarks filed 04/04/2022). The Examiner respectfully disagrees. As discussed above, Hammack discloses a housing (10a/17; par. [0036]; Figs. 1A, 1B, 1C and 1E) defined with a pair of parallel axial braces (unlabeled parallel portions of 10a/17 as shown in Figs. 1B and 1E) each forming a longitudinal opening (wherein 17f is disposed as in Figs. 1A/1B or not disposed as in Fig. 1E) comprising a guide on an inner surface of each axial brace (Figs. 1B and 1E). Additionally, Hammack discloses the lever being displaceable in the longitudinal direction of the housing along the guide of the housing (see par. [0041]). Accordingly, the rejection is maintained.

Allowable Subject Matter
Claims 1-9, 11 and 23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Neither Torisawa, Chamness, nor Kline teach, or otherwise render obvious, the claimed invention as recited in the independent claim comprising, inter alia, a control element for an endoscopic device having a frame; a control wire tensioning screw comprising: a cavity, wherein the control wire is mounted in the cavity and a longitudinally-extending outer groove configured to slidably engage an inwardly-extending protrusion of the frame such that the control wire tensioning screw is guided within the frame, in combination with the displacement force actuator and other elements of the claim. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6258101		Blake		Instrument For Deploying Surgical Devices

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795     

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795